Filed 8/16/22 Marriage of Lee and Gougher CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                     DIVISION SIX


In re Marriage of MARLIN                                 2d Civil No. B311508
LEE and QUEEN ANN                                    (Super. Ct. No. 19FL02685)
GOUGHER.                                               (Santa Barbara County)


MARLIN LEE GOUGHER,

     Appellant,

v.

QUEEN ANN GOUGHER,

     Respondent.



      Proceeding in propria persona, Marlin Lee Gougher
(husband) appeals from the judgment dissolving his nine-year
marriage to Queen Ann Gougher (wife). Judgment was entered
following a court trial conducted via Zoom. Wife was represented
by counsel; husband represented himself. The family court
divided the parties’ property and ordered that husband make an
equalizing payment to wife of $659.47. Although husband
requested monthly spousal support of $1,000, the family court did
not order spousal support. We affirm.
                             The Court Trial
       The family court’s minutes state: “[Husband] testifies on
his own behalf. He is currently incarcerated in a federal prison
and requests that he be appointed counsel. The court explains
that attorneys are not appointed in a civil dissolution action. He
represents that he needs certain documents.”
            Husband’s Contentions on Appeal Are Forfeited
       Husband submitted an opening brief that he had prepared
while in prison. Wife did not file a brief. Husband contends that
the family court committed “prejudicial error” by refusing to
grant his pretrial request for a continuance. He asserts that the
court “forced me to continue without an attorney” and without
“discovery, that only an attorney could have obtained as I did not
[ha]ve any outside help . . . .”
       In addition, husband claims that the family court judge
“err[]ed in not changing the separation date when I told him that
I erred when I filled in the date, . . . which would have cha[n]ged
all the computations and would have effected [sic] the outcome of
the financial award and spousal support.”
       The family court’s minutes do not show that husband
requested a continuance of the trial or a change in the parties’
separation date. There is no reporter’s transcript, settled
statement, or agreed statement. The record, therefore, is
inadequate to support husband’s claims of error. “It is well
settled . . . that a party challenging a judgment has the burden of
showing reversible error by an adequate record. [Citations.]
Because [husband] has failed to provide such a record, we have




                                 2
no occasion to consider further the merits of his []appeal.”
(Ballard v. Uribe (1986) 41 Cal.3d 564, 574-575.)
       Moreover, husband’s claims of error are not supported by
meaningful legal argument with citations to pertinent authority
and facts in the record. “To demonstrate error, appellant must
present meaningful legal analysis supported by citations to
authority and citations to facts in the record that support the
claim of error. [Citations.] When a point is asserted without
argument and authority for the proposition, ‘it is deemed to be
without foundation and requires no discussion by the reviewing
court.’” (In re S.C. (2006) 138 Cal.App.4th 396, 408; see also
Fernandes v. Singh (2017) 16 Cal.App.5th 932, 942-943 [“a brief
must contain ‘“meaningful legal analysis supported by citations
to authority and citations to facts in the record that support the
claim of error”’ . . . or else we will deem all points ‘to be forfeited
as unsupported by “adequate factual or legal analysis”’”].)
       “[Husband] is not exempt from the foregoing rules because
he is representing himself on appeal in propria persona. Under
the law, a party may choose to act as his or her own attorney.
[Citations.] ‘[S]uch a party is to be treated like any other party
and is entitled to the same, but no greater consideration than
other litigants and attorneys. [Citation.]’ [Citations.] Thus, as is
the case with attorneys, pro. per. litigants must follow correct
rules of procedure. [Citations.]” (Nwosu v. Uba (2004) 122
Cal.App.4th 1229, 1246-1247.)
                                Disposition
       The judgment is affirmed. The parties shall bear their own
costs on appeal.




                                  3
       NOT TO BE PUBLISHED.




                                                               YEGAN, J.


We concur:


               GILBERT, P. J.


               PERREN, J.*




*Retired Associate Justice of the Court of Appeal, Second Appellate District,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                           4
                    Jed Beebe, Judge

         Superior Court County of Santa Barbara

             ______________________________


Marlin Lee Gougher, in propria persona, for Appellant.
No appearance by Respondent.